MR. JUSTICE LEE
delivered the opinion of the Court.
Appellant seeks reversal of an adverse judgment entered upon a jury verdict in favor of appellees who were defendants in the trial court. The case is submitted to us on an AGREED STATEMENT OF THE CASE, as follows:
“The parties, through their respective counsel, hereby stipulate to the following agreed statement of the case:
“1. This litigation arose out of an automobile accident which occurred on June 7, 1971, near Granby, Colorado.
“2. At the time of said accident, the Plaintiff was riding as a *363passenger in the vehicle driven by the Defendant, Robert R. White, and jointly owned by Robert R. White and his wife, Judy White.
“3. The vehicle subsequently overturned in a one-car incident, as a result of which, Plaintiff sustained injuries and damages.
“4. Plaintiff filed a Motion to Strike the Guest Statute defense raised by the Defendant, which was denied by the Trial Court.
“5. The case was tried and submitted to the jury and resulted in a defense verdict.
“6. Instructions submitted to the jury included the issue and defense of the Guest Statute.
“7. Plaintiff filed a Motion for New Trial, one of the issues being that of the constitutionality of the Guest Statute, as well as the instructions thereon to the jury, which was denied.
“The Appeal arises out of the above facts which are stipulated by the parties to be an accurate statement of the case.
“THE ONLY ISSUE PRESENTED BY THIS APPEAL IS THE CONSTITUTIONALITY OF THE COLORADO GUEST STATUTE, C.R.S. 13-9-1 (1963).”
In Richardson v. Hansen, 186 Colo. 346, 527 P.2d 536, this Court reaffirmed the constitutionality of the Colorado Guest Statute, as declared in Vogts v. Guerrette, 142 Colo. 527, 351 P.2d 851.
We find nothing in appellant’s briefs to persuade us to depart from that affirmation of validity.
Judgment affirmed.